             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


KHAMANI LODGE,


      Plaintiff,                       *
                                       *


            V                          *           CV 118-182
                                       *

                                       ★
APRIA M. BROWN, TOYA
                                       *
STEVENSON, KATRANA LUELLEN,
                                       •k
SANDRA ALLEN, SANDRA
                                       *
DESHAIZER, and
                                       *
STERLING WIMBERLY,


      Defendants.




                                  ORDER




      Several of Plaintiff's motions are before the Court.                 First,

within Plaintiff's October 28, 2019 filing (Oct. 28, 2019 Filing,

Doc. 39), he made the following motions: (1) Plaintiff's motion

for an extension of time to respond to the Court's September 27,

2019 Order (Oct. 28, 2019 Filing, at 2), and (2) Plaintiff's motion

for reconsideration of the Court's September 27, 2019 Order (id.

at 2-3).1   Next, Plaintiff filed a motion requesting a three-judge

panel.   (Doc. 41.)     The Court addresses each in turn.



^ Plaintiff makes additional motions within the October 28, 2019 filing.    First,
he moves for summary judgment against Defendants Brown, DeShaizer, Wimberly,
and Allen for their failure to respond to Plaintiff's complaint.      (Oct. 28,
2019 Filing, at 8.) As noted in the Court's September 27, 2019 Order, Defendants
Brown, Wimberly, and Allen were not properly served.        Moreover, the Court
granted Defendant DeShaizer's motion for a more definite statement removing her
obligation to respond to Plaintiff's original complaint. For these reasons,
Plaintiff's motion for summary judgment (id.) is DENIED.      Second, Plaintiff
moves to deny immunity requests of all Defendants. The issue of immunity is
                               I. BACKGROUND


      On September 27, 2019, the Court entered an Order addressing

the Parties' numerous motions.           (Sept. 27, 2019 Order, Doc. 38.)

The   Court   concluded     that     Defendants     Stevenson,   Luellen,   and

Wimberly were not properly served and dismissed them from the

lawsuit.      (Id. at 4, 6-7.)         The Court further determined that

Plaintiff's     complaint    amounted     to    a   shotgun    pleading   under

Eleventh Circuit precedent and ordered Plaintiff to refile the

complaint within fifteen days of the date of the September 27,

2019 Order.    (Id. at 4-5, 8.) Finally, the Court ordered Plaintiff

to provide good cause for his failure to serve Defendant Brown

within fifteen days of the date of the Order.                     (Id. at 8.)

Saturday, October 12, 2019, marked the fifteenth day following the

Court's Order.     Because the deadline fell on a Saturday, Plaintiff

had until Monday, October 14, 2019, to comply with the Order.               See

Fed. R. Civ. P. 6(a)(3)(A).         Plaintiff filed the present motions on

October 28 (Doc. 39) and October 30 (Doc. 41).                Plaintiff asserts

that he did not receive the Court's Order until October 23, 2019,

due to an issue with the mailing.^             (Oct. 28, 2019 Filing, at 2;

Exs. to Oct. 28, 2019 Filing, Doc. 39-1, at 1.)



not before the Court at this time, and therefore. Plaintiff's motion to deny
immunity (id. at 8-9) is DENIED.
2 The Exhibit contains a "return to sender" message with a notification of a
new address for Plaintiff. (Exs. to Oct. 28, 2019 Filing, at 1.) To the extent
Plaintiff's address is different than the one submitted to the Court (Notice of
Change of Address, Doc. 33, at 4), Plaintiff is required to notify the Court of
his new address.   LR 11.1, SDGa.
                                II. DISCUSSION


A. Motion for Extension of Time

     It   is   unclear   from   which   date   Plaintiff   seeks   a   ten-day

extension to respond to the Court's September 21, 2019 Order.             The

September 27, 2019 Order did not require Plaintiff to respond; it

required Plaintiff to amend his complaint.            Plaintiff filed the

response (Doc. 40) the same day he filed the motion for an

extension of time, and the motions contained in Plaintiff's October

28, 2019 filing and response to the September 27, 2019 Order did

not require additional time.        Plaintiff, however, did not file an

amended complaint, which would have required an extension of time.

Therefore, because Plaintiff's October 28, 2019 filing contains no

motions   requiring additional time.           Plaintiff's motion for an

extension of time is moot.


B. Motion for Reconsideration

     Plaintiff fails to specify whether he seeks reconsideration

under Federal Rule of Civil Procedure 59 or 60.              When a movant

fails to specify the rule under which he seeks reconsideration,

the Court looks to the timing of the motion.                  A motion for

reconsideration following a final judgment "falls within the ambit

of either Rule 59(e) (motion to alter or amend a judgment) or Rule

60(b) (motion for relief from judgment or order)." Region 8 Forest

Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 n.5

(11th Cir. 1993).    Generally, when a motion for reconsideration is
filed within twenty-eight days of the judgment, the motion is

treated as a motion pursuant to Federal Rule of Civil Procedure

59(e).           Mahone v. Ray, 326 F.3d 1176, 1177 n.l (11th Cir. 2003)

(analyzing Rule 59 under former ten-day deadline). Plaintiff filed

his motion for reconsideration on October 28, 2019, thirty-one

days   after      the    Court   entered      the   September   27,       2019   Order.

Nevertheless, because the Order was served upon Plaintiff via mail.

Plaintiff claims he did not receive the September 27, 2019 Order

until October 23, 2019, and Plaintiff is proceeding pro se, the

Court interprets Plaintiff's motion as pursuant to Rule 59.                          See

Fed. R. Civ. P. 6(d).

       With the foregoing decided, ''the only grounds for granting a

Rule 59[(e)] motion are newly-discovered evidence or manifest

errors of law or fact."           Arthur v. King, 500 F.3d 1335, 1343 (11th

Cir.     2007)    (per     curiam).        The      Court   keeps    in     mind   that

reconsideration of an earlier order is an extraordinary remedy,

which should be used sparingly.               Ceja v. United States, No. 115-

018, 2017 WL 3401459, at *1 (S.D. Ga. Aug. 8, 2017) (citing

Williams v. Cruise Ships Catering & Serv. Int'l, N.V., 320 F. Supp.

2d 1347, 1358 (S.D. Fla. 2004)).               A reconsideration motion should

not be used "to relitigate old matters, raise argument or present

evidence    that        could   have   been   raised    prior   to    the    entry    of

judgment."        Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957

(11th Cir. 2009) (citation omitted).                  Whether to grant a motion
for reconsideration is within the sound discretion of the district

court.     Ebanks v. Samsung Telecomm. Am., LLP, 667 F. App'x 740,

741    (11th   Cir.    2016)   (per   curiam)     (citing    Lamonica     v.     Safe

Hurricane Shutters, Inc., 711 F.3d 1299, 1317-18 (11th Cir. 2013)).

       Plaintiff's     request    for    reconsideration      focuses      on     the

Court's dismissal of three defendants for improper service of

process.       Plaintiff primarily makes the same arguments made in

opposing the defendants' motions to dismiss — that the defendants

were   served.        Plaintiff   does   not    address     the    fact   that    the

September      27,    2019   Order    concluded    that     even    assuming      the

defendants in question were served, they were improperly served by

Plaintiff himself.       Plaintiff submits no new evidence showing the

Court's conclusion that he improperly served the three defendants

was incorrect or that the Court committed a manifest error of law

or fact in reaching its conclusion.             Accordingly, Plaintiff fails

to show any justification for altering the September 27, 2019

Order.


C. Motion for a Three-Judge Panel

       Plaintiff's motion for a three-judge panel offers no legal

basis for the relief requested. "A district court of three judges

shall be convened when otherwise required by Act of Congress, or

when an action is filed challenging the constitutionality of the

apportionment of congressional districts or the apportionment of

any statewide legislative body." 28 U.S.C. § 2284(a). Plaintiff's
motion primarily focuses on his disagreements with the doctrine of

qualified immunity.    Qualified immunity, however, had no bearing

on the Court's September 27, 2019 Order and has no bearing on this

Order.   The Court finds no authority compelling a three-judge panel

in this case.


D. Defendant Brown


     In the September 27, 2019 Order, the Court concluded Plaintiff

also failed to properly serve Defendant Brown.       (Order, at 6.)

Because Defendant Brown had not appeared or moved to dismiss for

improper service, the Court provided Plaintiff fifteen days to

show good cause for his failure to properly serve Defendant Brown.

(Id. at 8.)     The Court warned that should Plaintiff fail to make

such a showing in the prescribed time. Defendant Brown would be

dismissed from the lawsuit.   Nothing in Plaintiff's recent filings

evidences good cause for failing to properly serve Defendant Brown.

Accordingly, the case is dismissed as to Defendant Brown.    Fed. R.

Civ. P. 4(m).

E. Amended Complaint

     Plaintiff failed to file an amended complaint as the Court

ordered.   The Court finds, however, that Plaintiff's filings reveal

an attempt to clarify the claims asserted.      (See Oct. 28, 2019

Filing, at 5.)       Accordingly, the Court will not dismiss the

remainder of the lawsuit at this time and provides Plaintiff a
final attempt to file a proper complaint against the remaining

defendants, Allen and DeShaizer.




                               III. CONCLUSION


      Based on the foregoing, IT IS HEREBY ORDERED that:

      (1) Plaintiff's motion for an extension of time (Doc. 39) is

DENIED AS MOOT;


      (2)   Plaintiff's      motion for   reconsideration of    the   Court's

September    27,   2019   Order   pursuant    to   Federal   Rule    of   Civil

Procedure 59(e) (Doc. 39) is DENIED;

      (3) Plaintiff's motion for a three-judge panel (Doc. 41) is

DENIED; and

      (4) All claims against Defendant Brown are DISMISSED WITHOUT

PREJUDICE.


      The Clerk is DIRECTED to TERMINATE Defendant Brown as a party

and any deadlines and motions pertaining to her.              IT IS FURTHER

ORDERED that Plaintiff shall file his repleaded complaint as a

stand-alone entry on the docket within FIFTEEN (15) DAYS of the

date of this Order in accordance with the Federal Rules of Civil

Procedure.      The refiled complaint shall delineate the claims

asserted, state against which Defendants the claims are asserted,

and   contain      factual    allegations    related   to    those    claims.

Plaintiff's failure to refile the complaint in the time set forth

herein or in accordance with the Federal Rules of Civil Procedure
will result in the    dismissal of Plaintiff's lawsuit.       Upon

Plaintiff filing his amended complaint, the remaining Defendants

shall respond in the manner and time set forth in the Federal Rules

of Civil Procedure and the Court's Local Rules.

     ORDER ENTERED at Augusta, Georgia, this //Ay of December,
2019.




                              J.l^RANES^ HALL, CHIEF j6dGE
                              UNITED/states DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
